EXHIBIT 10.39

December 28, 2007

Mr. Michael Bailey

1655 Mallard Drive

Eagan, MN 55122

Re: Separation Agreement

Dear Mike:

This letter agreement (the “Letter Agreement”) will confirm our agreement
regarding your separation from service with Visant Corporation (“VC”) and its
direct and indirect subsidiaries, including Jostens, Inc. (“Jostens”) (together
with VC, “Visant”). You will separate from employment with Visant, and resign
from any officer or director positions you may hold with Visant, effective
January 7, 2008 (the “Effective Date of Separation”), so long as your employment
is not terminated for Cause by Visant or Jostens prior to such date. Any
capitalized terms used but not defined herein will have the meaning set forth in
the 2004 Stock Option Plan for Key Employees of Visant Holding Corp. (f/k/a
Jostens Holding Corp.) and Its Subsidiaries, that certain Management
Stockholder’s Agreement entered into by and between you and Jostens Holding
Corp. dated March 17, 2005 (the “Management Stockholder’s Agreement”), and/or
those certain Stock Option Agreements entered into by and between you and Visant
Holding Corp. dated March 17, 2005, as applicable (collectively, the “Equity
Documents”). In consideration for the promises and mutual covenants contained
herein, each of you and VC agree to the following:

1. Part-Time Employment and Release:

(a) For the period commencing on the Effective Date of Termination and ending on
June 30, 2009, you will be employed by VC as a non-executive, part-time employee
of VC, subject to earlier termination by VC for Cause or by you for any reason.
As such a part-time employee, you will provide such services to VC as may
reasonably be requested by Marc Reisch (or such other person as he may
designate) from time to time and will report to Marc Reisch (or such other
person as he may designate). You and VC each acknowledge that your role as a
part-time employee is contemplated to require only that you perform services
from time to time, that such services as you may perform will be provided
primarily by you from locations other than any Visant property (and that in fact
you will not be provided with any office space at any Visant property) and that
such part-time employment does not constitute employment for purposes of
Section 409A of the Code. However, you shall devote your full time business
efforts to VC during the period of time you remain employed by VC hereunder.

(b) Subject to the provisions of Paragraph 1(c) below, VC will pay you,
beginning on Visant’s first payroll date occurring in calendar year 2008
following your Effective Date of Separation and execution and non-revocation of
the Release (as defined below) and ending on VC’s last payroll date occurring in
June of 2009, an aggregate amount equal to $600,000.00, payable as follows:
(i) $500,000.00 shall be paid in substantially equal installments, on a
bi-monthly basis, during the calendar year 2008 and (ii) the remaining



--------------------------------------------------------------------------------

$100,000.00 shall be paid in substantially equal installments, on a bi-monthly
basis, between January 1, 2009, through June 30, 2009 (each such installment
payment, a “Severance Payment”). Notwithstanding the foregoing, you will forfeit
any unpaid Severance Payments if your part-time employment with VC is terminated
for Cause by VC or by you for any reason other than due to your Permanent
Disability or death at such time as such employment ceases for any such reason.

(c) Payment to you of the Severance Payments provided for in Paragraph 1(b)
above shall be conditioned on your execution of: first, on the Effective Date of
Separation, a Release and Waiver of Claims in the form attached hereto on
Appendix A (the “Release”), and second, the non-revocation of such Release
within the time period described in paragraph 7 of such Release. Please do not
sign this Letter Agreement or the Release until your last date of employment
with Jostens.

(d) From January 7, 2008 through the earlier of (x) the date your part-time
employment with VC provided for above is terminated by VC for Cause or by you
for any reason (including due to your death or Permanent Disability) or
(y) June 30, 2009, you will continue to be eligible to participate in the group
medical, dental and vision plans provided to other employees of VC, as they may
change from time to time; except that you will be required to pay the full cost
of the premiums (which includes both the employer and employee portion) payable
in respect of such coverage. Upon expiration of your services to VC as a
part-time employee on June 30, 2009 (or such earlier date of termination or
resignation, as applicable), you will be entitled to commence receiving such
health insurance benefits as VC may, pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), be required to provide to you (upon your
election to receive them), for the full length of the period that you (and your
dependents, as applicable) are eligible under COBRA to receive such benefits and
subject to your payment of the COBRA premiums. (You hereby acknowledge that you
understand, as of the date hereof, that COBRA permits VC to require you to pay
up to 102% of the cost to VC of providing such benefits to similarly situated
employees of VC). You will be advised separately of coverage continuation rights
under COBRA by Acclaim Benefits, the COBRA administrator, or its successor. The
benefit election form must be returned to Acclaim Benefits or its successor
along with your premium payments before benefits will be continued. In all
cases, benefits under this paragraph (d) will be subject to the same terms and
conditions of the group benefits plan as apply to active VC employees (including
Visant’s right to modify or terminate such benefits). In addition to the
foregoing, VC hereby acknowledges and agrees that you will become eligible to
participate in the applicable Jostens’ retiree medical plan on such date as you
achieve age 55, subject to and in accordance with the terms and conditions of
such plan, as the same may be in effect from time to time, taking into account
your service with Jostens.

(e) For so long as you remain a part-time employee as provided in Paragraph 1(a)
above: (i) subject to the terms and conditions of the Visant 401(k) Retirement
Savings Plan and applicable law, you will remain eligible to participate in such
plan and (ii) you will only be permitted to continue to participate in (and
become vested under) any other tax-qualified or non-qualified retirement plans
in which you participated prior to the Effective Date of Separation to the
extent permitted under the terms of such plans and applicable law; provided
that, for clarity, commencement of your benefits under your Executive
Supplemental Retirement Agreement dated April 23, 1998, as amended, will be
triggered by your separation from employment with Jostens on January 7, 2008,
and you will not be eligible to earn or accrue any additional benefits
thereunder.

 

2



--------------------------------------------------------------------------------

(f) At all times during the period that you are employed by VC as provided in
Paragraph 1(a) above, you will be reimbursed for all reasonable business
expenses that you incur in performing any services under this Letter Agreement
(provided this shall not include auto or gas expenses). Such expenses will be
reimbursed upon presentation by you from time to time of a documented expense
report in the manner required and otherwise pursuant to applicable business
expense reimbursement policies maintained by VC during your period of part-time
employment with Visant for executive-level employees.

(g) Except as expressly provided as set forth in this Paragraph 1 above or
Paragraph 2 below or as may be required by applicable law, you hereby
acknowledge and agree that at no time while you are employed as provided in
Paragraph 1(a) above will you be eligible or entitled to participate in any
bonus or other incentive compensation plan or program, retirement, severance,
perquisite, fringe benefit or other employee benefit plan, program or policy
maintained by Visant.

2. Treatment of Equity:

(a) Effective as of the Effective Date of Separation: (i) all then unvested
options that you hold (“Options”) to purchase Visant Holding Corp. Class A
Common Stock (“Visant Stock”) will expire and be cancelled without payment; and
(ii) all then vested Options to purchase Visant Stock (including any such
Options that vest based on the performance of Visant and/or its any of its
subsidiaries as of the end of fiscal year 2007, even if such determination will
not be made until the availability of the VC’s consolidated audit results on or
about March 15, 2008) will remain exercisable through December 31, 2008, so long
as you continue to be employed as a part-time employee under Paragraph 1(a)
until such date (or if such part-time employment is terminated by VC without
Cause or due to your resignation, death or Permanent Disability, prior to such
date).

(b) In exchange for the cancellation, on January 1, 2009, of all Options to
purchase Visant Stock that are, as of January 1, 2009, outstanding, Visant
Holding Corp. will pay to you an amount equal to the product of (x) the excess,
if any, of the Fair Market Value (as determined under the Management
Stockholder’s Agreement and approved by the Visant Holding Corp. Board of
Directors or the compensation committee thereof) of one share of Visant Stock on
December 31, 2008, over the per share exercise price of such cancelled Options,
and (y) the number of shares of Visant Stock that were subject to such cancelled
Options. Such payment will be made to you following the availability of such
Fair Market Value valuation, on or about April 1, 2009, so long as you continue
to be employed as a part-time employee under Paragraph 1(a) until such date (or
if such part-time employment is terminated by VC without Cause or due to your
resignation, death or Permanent Disability, prior to such date of payment based
on the Fair Market Value of the Visant Stock as of such date of separation of
service).

 

3



--------------------------------------------------------------------------------

(c) On or about April 1, 2009, Visant Holding Corp. will purchase all shares of
Visant Stock then held by you, at a per share purchase price equal to the Fair
Market Value (determined as provided in Paragraph 2(b) above) of such shares as
of December 31, 2008, so long as you continue to be employed as a part-time
employee under Paragraph 1(a) until such date (or if such part-time employment
is terminated by VC without Cause or due to your resignation, death or Permanent
Disability, prior to such date of payment based on the Fair Market Value of the
Visant Stock as of such date of separation of service).

(d) Until the applicable dates of the payments provided for in Paragraph 2(b)
and (c), above, respectively, you hereby agree and acknowledge that you will
continue to hold all of your shares of Visant Stock pursuant to the Management
Stockholder’s Agreement and other Equity Documents and to hold all of your
Options to purchase Visant Stock pursuant to the Equity Documents under which
such Options were granted (subject to the extension of the exercise term of
vested Options as set forth in Paragraph 2(a) above).

3. Accrued Rights upon Effective Date of Separation: Visant shall pay you, in a
lump sum, all unpaid base salary you earned through the Effective Date of
Separation while still employed as a full-time employee of Visant, promptly
after the Effective Date of Separation. For the avoidance of doubt, you will not
accrue any vacation days for 2008.

4. Withholding; Set-Off: Notwithstanding any other provision of this Letter
Agreement, Visant may, to the extent permitted by law, withhold applicable
federal, state and local income and other taxes from any payments due to you
hereunder in respect of any payments and benefits provided to you hereunder in
respect of which there exists an obligation of Visant to withhold taxes or other
amounts.

5. Return of Visant Property; Expense Reports: On or before the Effective Date
of Separation, you shall return to Visant all documents, manuals, computers,
computer programs, CDs and/or diskettes, customer lists, notebooks, reports and
other written or graphic materials, including all copies thereof, relating in
any way to Visant’s business and prepared by you or obtained by you from Visant,
its affiliates, clients or its suppliers during the course of your employment
with Visant, as well as all expense reimbursement requests and reports, prepared
and provided in accordance with the terms of Jostens’ expense reimbursement
policy to which you are currently subject.

6. Entire Agreement; Restrictive Covenants: This Letter Agreement constitutes
the entire agreement between the parties on the subject of payments and benefits
due to you from Visant and its affiliates and supersedes all other prior
agreements concerning the terms of any and all payments and benefits to which
you may be entitled upon termination of employment (including, without
limitation, that certain Summary of Executive Arrangements previously provided
to you by VC), except that (a) to the extent required to give full effect to the
provisions of Paragraph 2 above, the applicable provisions of the Equity
Documents shall remain in effect and (b) the provisions of Section 24
(Confidential Information; Covenant Not to Compete) of your Management
Stockholder’s Agreement (the “Restrictive Covenants”) shall continue to apply
and are hereby made a part of this Letter Agreement by reference, except that
(i) in consideration of the payments and benefits hereunder to which you would
not otherwise have

 

4



--------------------------------------------------------------------------------

been entitled, for purposes of the periods during which you are to be subject to
the Restrictive Covenants, your employment will be deemed terminated as of
January 11, 2011, and shall not be considered to have terminated on the
Effective Date of Separation and (ii) all references to payments contained in
Section 24(c) of your Management Stockholder’s Agreement shall be deemed to
refer to the payments provided for in Paragraph 2 above.

7. Deferred Compensation Tax Rules: The arrangements contemplated under this
Letter Agreement shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury Regulations and other interpretive guidance
issued thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date of Separation. In the event
that VC determines that any amounts payable or benefits provided hereunder will
be immediately taxable to you under Section 409A of the Code and related
Department of Treasury guidance, VC may (a) adopt such amendments to this Letter
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that VC determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the contemplated
agreement and/or (b) take such other actions as VC determines necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance, including such Department of Treasury
guidance and other interpretive materials as may be issued after the date
hereof. Nothing herein or contemplated hereby shall be deemed tax advice by VC.

8. No Mitigation; Offset: You shall have no duty to mitigate or to seek or
accept employment or work elsewhere following the Effective Date of Separation;
provided, however, if you do become employed or engaged elsewhere, the payments
and benefits set forth in this Letter Agreement shall be offset or reduced, as
applicable, by any compensation or benefits you may receive from such other
source.

9. Severability: The provisions of this Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof. In the
event that the provisions of Section 6 (including, by incorporation by
reference, any provisions of Section 24 of the Management Stockholder’s
Agreement), or any portion thereof, should ever be adjudicated by a court of
competent jurisdiction in proceedings to which you or any Visant party is a
proper party to exceed the time or geographic or other limitations permitted by
applicable law, then such provisions shall be deemed reformed to the maximum
time or geographic or other limitations permitted by applicable law, as
determined by such court in such action, the parties hereby acknowledging their
desire that in such event such action be taken. Notwithstanding the foregoing,
you affirmatively represent, acknowledge and agree that this Letter Agreement
and each of its provisions are enforceable in accordance with their terms, and
expressly agree not to challenge the validity or enforceability of this Letter
Agreement or any of its provisions, or portions or aspects thereof, in the
future. Visant is expressly relying upon this representation, acknowledgement
and agreement in determining to enter into this Letter Agreement and provide you
with the payments and benefits hereunder.

 

5



--------------------------------------------------------------------------------

10. Applicable Law; Arbitration: This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof. In the event of any controversy among
the parties hereto arising out of, or relating to, this Letter Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules by a
single independent arbitrator, except that each of VC and Visant Holding Corp.
may seek injunctive or other relief in order to enforce the Restrictive
Covenants incorporated by reference herein. Such arbitration process shall take
place within the New York City-metropolitan area. The decision of the arbitrator
shall be final and binding upon all parties hereto and shall be rendered
pursuant to a written decision, which contains a detailed recital of the
arbitrator’s reasoning. Judgment upon the award rendered may be entered in any
court having jurisdiction thereof.

11. Amendment; No Waiver: This Letter Agreement may only be amended or modified
by a written agreement executed by you, Visant Holding Corp. and Visant
Corporation (or any respective successor to Visant Holding Corp. and/or Visant
Corporation). As an exception to the foregoing, the parties acknowledge and
agree that an executive officer of Visant Holding Corp. shall have the right, in
his or her sole discretion, to reduce the scope of any covenant set forth in
this Letter Agreement or any portion thereof, effective as to you immediately
upon receipt by you of written notice thereof from Visant. No waiver of any of
the provisions of this Letter Agreement, whether by conduct or otherwise, in any
or more instances, shall be deemed or construed as a further, continuing or
subsequent waiver of any such provision or as a waiver of any other provision of
this Letter Agreement. No failure to exercise and no delay in exercising any
right, remedy or power hereunder will preclude any other or further exercise of
any other right, remedy or power provided herein or by law or in equity.

12. Assignment: Neither this Letter Agreement nor any of the rights or
obligations hereunder may be assigned or delegated by you without the prior
written consent of the other parties of this Letter Agreement. Visant’s
obligations and rights hereunder may be assigned to any of its successor or
assigns.

13. Notice: For the purpose of this Letter Agreement, notices and all other
communications provided for in this Letter Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier or three days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Letter Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

If to Visant (including any of Jostens, VC or Visant Holding Corp.):

Visant Corporation

357 Main Street

Armonk, New York 10504

Attention: General Counsel

 

6



--------------------------------------------------------------------------------

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

14. Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein and
return a copy to Marie Hlavaty by no later than January 28, 2008.

Mike, let me extend my thanks to you for your longstanding services to Jostens.

 

Sincerely,

/s/ Marc Reisch

Marc Reisch Chief Executive Officer Visant Corporation

Agreed this 21st day of December, 2007.

 

VISANT HOLDING CORP. By:  

/s/ Marc Reisch

Title:   VISANT CORPORATION By:  

/s/ Marc Reisch

Title:   JOSTENS, INC. By:  

/s/ Marc Reisch

Title:  

 

7



--------------------------------------------------------------------------------

The foregoing Letter Agreement has been read and accepted as a binding agreement
between Visant Holding Corp., Visant Corporation, Jostens, Inc. and me, Michael
Bailey as the undersigned, this 7th day of January, 2008.

 

/s/ Michael Bailey

Michael Bailey

 

8



--------------------------------------------------------------------------------

APPENDIX A

Release and Waiver of Claims

1. In consideration for the payments provided for under the letter agreement
between me, Michael Bailey, and Visant Corporation dated December 28, 2007 (the
“Letter Agreement”), and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, I hereby enter into this
Release and Waiver of Claims (the “Release”) and agree on behalf of myself, my
spouse, agents, assignees, attorneys, successors, assigns, heirs and executors,
to fully and completely release Visant (which term shall be deemed to include
Visant Holding Corp. and all subsidiary and affiliated and successor companies
and persons of Visant Holding Corp. or other entity in which Visant Holding
Corp. or its subsidiaries or affiliates has an equity interest in excess of ten
percent (10%)), its predecessors and successors and all of their respective past
and/or present officers, directors, partners, members, managing members,
managers, employees, agents, representatives, administrators, attorneys,
insurers and fiduciaries in their individual and/or representative capacities
(hereinafter collectively referred to as the “Company Releasees”), from any and
all causes of action and claims whatsoever, which I or my heirs, executors,
administrators, successors and assigns ever had, now have or may have against
the Company Releasees or any of them, in law, admiralty or equity, whether known
or unknown to me, for, upon, or by reason of, any matter, action, omission,
course or thing in connection with or in relationship to: (a) my employment or
other service relationship with Visant; (b) the termination of any such
employment or service relationship; (c) any applicable employment, benefit,
compensatory or equity arrangement with Visant occurring or existing up to the
date this Release is signed; and (d) any equity or stock plans of Visant,
subject to the provisions of paragraph 3 of this Release, below (such released
claims are collectively referred to herein as the “Released Claims”).

2. The Released Claims include, without limitation of the language of paragraph
1, (i) any and all claims under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, The Equal Pay Act, The Sarbanes-Oxley Act
of 2002, the Minnesota Human Rights Act, Minn. Stat. Ch. 363, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment, discrimination in employment, the payment of wages and benefits
or otherwise and (ii) any claims for wrongful discharge, breach of contract or
public policy, fraud, misrepresentation or any claims relating to benefits,
compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3. The Released Claims shall not include any vested benefits which I hold under
any Visant pension or welfare benefit plan nor any rights to receive the
payments and benefits promised me under the Letter Agreement (which are
inclusive of any rights I would have had under the Equity Documents with respect
to the equity retained by me by the terms of the Letter Agreement), unless and
until such payments and benefits are provided to the full extent set forth in
the Letter Agreement. In addition, I affirm that I have been paid and/or
received all leave

 

9



--------------------------------------------------------------------------------

(paid or unpaid), compensation, wages, bonuses, commissions , vacation pay
and/or benefits to which I may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions, vacation pay, severance
and/or benefits are due to me, except as provided in the Letter Agreement. I
affirm I have not filed, caused to be filed, or presently are a party to a claim
or cause of action against any of the Company Releasees. I further affirm that I
have no known workplace injuries or occupation diseases, and have been granted
and/or not denied any leave to which I was entitled under the Family Medical
Leave Act or any related state or local leave or disability accommodation laws.
I acknowledge that I have not been retaliated against for reporting any
allegation of corporate fraud or other wrongdoing by any of the Company
Releasees, or for exercising any rights protected by law, including any rights
protected by the Fair Labor Standards Act, the Family Medical Leave Act, or the
Minnesota worker’s compensation laws.

I acknowledge and agree that the waiver and release is given in exchange for
fair and adequate consideration.

Both I and Visant acknowledge that this Letter Agreement does not limit my right
or Visant’s right, where applicable, to file or participate in an investigation
or proceeding of any federal, state or local governmental agency.

4. I expressly understand and agree that the obligations of Visant as set forth
in the Letter Agreement are in lieu of any and all other amounts which I might
be, are now, or may become, entitled to receive from Visant upon any claim
released herein and, without limiting the generality of the foregoing (and
except as otherwise provided in paragraph 3 of this Release), I expressly waive
any right or claim that I may have or assert with respect to any employment,
benefit, compensatory or equity arrangement with Visant, and any damages and/or
attorney’s fees and costs.

5. To ensure that the provisions of this Release are fully enforceable in
accordance with its terms, I agree to waive any and all rights of Section 1542
of the California Civil Code (to the extent applicable) as it exists from time
to time or a successor provision thereto, which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

In addition, to ensure that the provisions of this Release are fully enforceable
in accordance with its terms, I agree to waive any protection that may exist
under any comparable or similar statute and under any principle of common law of
the Untied States or any and all states, or any foreign jurisdiction.

6. I represent that I have read carefully and fully understand the terms of this
Release and that I have been advised by this writing to consult with an attorney
and further have had the opportunity to consult with an attorney prior to
signing this Release. I further acknowledge that I fully understand the Release
that I am signing. I acknowledge that I am

 

10



--------------------------------------------------------------------------------

signing this Release voluntarily and knowingly and that I have not relied on any
representations, promises or agreements of any kind made to me in connection
with my decision to accept the terms of this Release, other than those set forth
in this Release. I acknowledge that I have been given at least twenty-one
(21) days to consider whether I want to sign this Release.

7. I acknowledge that the (a) federal Age Discrimination in Employment Act gives
me the right to revoke this Release within seven (7) days after it is signed by
me and (b) applicable Minnesota law gives me the right to revoke this Release
for a period of fifteen (15) days after it is signed by me by mailing or
delivering a written notice of revocation stating that “I hereby revoke my
acceptance of the agreement with Visant Holding Corp., Visant Corporation and
Jostens, Inc. dated December 28, 2007” to Marie D. Hlavaty, at Visant Holding
Corp., 357 Main Street, Armonk, New York 10504, by means of certified mail,
return receipt requested or hand delivery, no later than the close of business
on the fifteenth day after the day on which I signed this agreement.

8. I further acknowledge that I will not receive any payments or benefits due to
me under the Letter Agreement before the fifteen (15) day revocation period
under the Minnesota law (the “Revocation Period”) has passed and then, only if I
have not revoked this Release. To the extent I have executed this Release within
less than twenty-one (21) days after its delivery to me, I hereby acknowledge
that my decision to execute this Release prior to the expiration of such
twenty-one (21) day period was entirely voluntary.

[Continued on next page]

 

11



--------------------------------------------------------------------------------

This Release shall take effect on the first business day following the
expiration of the Revocation Period, provided this Release has not been revoked
by me as provided above, during such Revocation Period.

 

/s/ Michael Bailey

Michael Bailey

Date: January 7, 2008

 

12



--------------------------------------------------------------------------------

RECEIPT

On this 28th day of December, 2007, I, Michael Bailey, was personally given a
copy of the Separation Agreement, dated as of December 28, 2007.

 

/s/ Michael Bailey

Michael Bailey

Date: 12/28/07

 

13